[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON HEARING IN DAMAGES AS TO VINCENT BARON
On March 29, 1997 the defendant, Vincent Baron, was defaulted for failure to appear. At the Hearing In Damages on April 21, 1997, this court found, based on a Military Affidavit submitted by plaintiff's counsel, that Vincent Baron was not in the military service on March 29, 1997.
The defendant did not appear at the Hearing in Damages, and CT Page 4644 the plaintiff called one witness, Jason Fuller, the 22 year old son of the plaintiff's decedent. Based on his testimony, and the various exhibits received in evidence, the court finds the following facts:
Noel Fuller, a self-employed roofer-carpenter, was 49 years old on August 25, 1994, and had a life expectancy of approximately 28 years. On that date he sustained severe head injuries in a fall and was brought to Hartford Hospital via helicopter, in a comatose state. He remained at the hospital until he died on September 12, 1994, without regaining consciousness. The cause of his death was "closed head injury" resulting from his accidental fall. Mr. Fuller incurred medical bills of $120,798.67. In 1992 he earned $1,812.00; and in 1993, $3,193.00. There was no evidence of his 1994 earnings.
Mr. Fuller was divorced, but lived about 500 feet from his former wife. His son, Jason, who was about 20 years old at the time of this accident, lived part of the time with each parent; on August 25, 1994, he was living with his father and saw him daily. Mr. Fuller's hobbies were sailing, hiking and going to Jason's soccer games. He and Jason enjoyed sailing together, and when Jason was a boy scout, his father became a troop leader, and they occasionally went on overnight camping trips. Mr. Fuller had many friends and maintained a good relationship with Jason's mother. There was no other evidence of his capacity to carry on and enjoy the activities of life.
After considering the oral testimony and the seven exhibits, the court awards the following amounts:
1. Economic damages —         $160,000.00
    2. Non-economic damages —     $500,000.00 ------------- Total                    $660,000.00
WALSH, J.